DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/5/21 has been entered.
  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a plane defined by an upper portion of each niche of the base portion being disposed at an acute angle with respect to the plane formed by the back portion” must be shown or the feature(s) canceled from the claim(s).  Fig. 7 shows a right or obtuse angle. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sichello (US 9,468,156) in view of Dose (DE 3420037).

    PNG
    media_image1.png
    471
    540
    media_image1.png
    Greyscale
  
Annotated Fig. 1: Annotated Fig. 7 of Sichello 
Regarding claim 1, Sichello teaches of a vertical wall display system for displaying a plurality of potted plants (Abstract, plant propagation and display tray capable of holding at least one plant pot and the back wall is abuttable against a wall surface), the vertical wall display system comprising: a plurality of trays (Fig. 13, plurality of trays 10), each tray having a base portion (Fig. 1, base portion is the bottom portion of the tray) and a back portion (back wall 12) disposed at an acute angle with respect to each other (Fig. 7, base portion and back wall 12 is at an acute angle with respect to each other);
	the base portion of the tray defining a plurality of niches (Fig. 1, troughs 18) in a linear array for receiving a plurality of potted plants (Col. 10 lines 9-12, troughs 18 incline to trough points of abutment 20 and are of a conformation which is acceptable to receive and securely hold a plant pot 42), each niche (18) defining a reservoir (Fig. 22, Col. 10 lines 22-25, water is pooled within tray 10) capable of retaining a predetermined 
	the back portion (12) of the tray including a plurality of connecting elements for connecting the back portion of a first tray with the back portion of a second tray so that the back portion of the first tray and the back portion of the second tray are substantially co-planar (Fig. 22, Col. 5 lines 5-12, the trays can be in a spaceable interconnection with an opposite means of interconnection on the lower edge of the back wall of the second tray with the upper edge of the first tray such that the second tray being operable to be placed above the first tray on a wall surface and they are co-planar); 
	each of the plurality of trays defining at least two sections (Fig. 12, Col. 10 lines 47-54, tray 10 can be defined into sections 10a and 11a);
a plane formed by a bottom of each niche of the base portion being disposed at an acute angle with respect to a plane formed by the back portion (Annotated Fig. 1 above, acute angle a formed by the plane by the back portion and the plane in line of the bottom of the niche of the base portion);
and a plane defined by an upper portion of each niche of the base portion being disposed at an acute angle with respect to the plane formed by the back portion (Annotated Fig. 1 above, dotted teal line showing the plane of the upper portion making an acute angle b).
Sichello does not appear to teach of a connection disposed between and joining adjacent back portions of the least two sections to provide a location for separating the adjacent back portions from each other to reduce a number of niches in each tray.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Dose to have a connection disposed between and joining adjacent back portions of the at least two sections that can separate adjacent sections from each other to reduce a number of niches in each tray in order to customize the length of the tray and fit in different mounting structures.

	Regarding claim 2, Sichello teaches of the invention in claim 1, and further comprising: a fluid supply (Fig. 22, water supply line 54) for introducing fluid into at least one of the plurality of trays (Fig. 22, fluid supply 54 introduces fluid into at least one of the plurality of trays), a drain (drain 48) for evacuating fluid from at least one of the plurality of trays (Col. 10 lines 67-Col. 11 line 4, drain will conduit water supply from the tray to the tray below), and a fluid control system (Fig. 24, Col. 12 lines 38-46, differential water control for the system), for controlling introduction of fluid into one of the plurality of trays (Col. 12 lines 38-46, differential water control controls water supply and volume to the trays).



	Regarding claim 6, Sichello teaches of a tray of a vertical wall system for displaying potted plants (Abstract, plant propagation and display tray capable of holding at least one plant pot and the back wall is abuttable against a wall surface), comprising: 
a base portion (Fig. 1, base portion is the bottom portion of the tray) and a back portion (back wall 12) disposed at an acute angle with respect to each other (Fig. 7, base portion and back wall 12 is at an acute angle with respect to each other); 
the base portion of the tray defining a plurality of niches (Fig. 1, troughs 18) in a linear array for receiving a plurality of potted plants (Col. 10 lines 9-12, troughs 18 incline to trough points of abutment 20 and are of a conformation which is acceptable to receive and securely hold a plant pot 42), each niche (18) defining a reservoir (Fig. 22, Col. 10 lines 22-25, water is pooled within tray 10) capable of retaining a predetermined volume of a fluid (Fig. 22, Col. 10 lines 64-67, reservoir retains a predetermined volume of a fluid); 
the tray being divisible into at least two sections (Fig. 12, Col. 10 lines 47-54, tray 10 can be defined into sections 10a and 11a), and each section having at least one niche (Fig. 12, sections 10a and 11a has at least one niche 18); 
and a plane defined by an upper portion of each niche of the base portion being disposed at an acute angle with respect to the plane formed by the back portion 
Sichello does not appear to teach of and a connection disposed between and joining adjacent back portions of the at least two sections to provide a location for separating the adjacent back portions from each other to reduce a number of niches in each tray.
Dose is in the field of trays and teaches (Fig. 1a-1a2) of a connection (connection by the edges of each piece) disposed between and joining adjacent back portions of the least two sections (connection joins the adjacent back portions of the at least two sections) to provide a location for separating the adjacent back portions from each other to reduce a number of niches in each tray (can be separated into one section as in Fig. 1a to reduce the amount of niches). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Dose to have a connection disposed between and joining adjacent back portions of the at least two sections that can separate adjacent sections from each other to reduce a number of niches in each tray in order to customize the length of the tray and fit in different mounting structures.

Regarding claim 7, Sichello teaches of the invention in claim 6, and wherein (Fig. 12) the discrete sections (10, 10a, and 10b) include different numbers of niches (Fig. 12, Col. 10 lines 47-54, sections 10, 10a, and 11b has different number of niches).



Regarding claim 11, Sichello teaches of the invention in claim 6, wherein (Fig. 12) the at least two sections are joined (sections 10, 10a, and 11a are connected to each other), but wherein each section maintains independent structural integrity (Col. 10 lines 43-54, sections 10, 10a, and 11a the sections abuts each other and each section maintain independent structural integrity).

Regarding claim 12, Sichello teaches of the invention in claim 6, but does not appear to teach wherein the tray has seven niches and is divisible into sections of two, three, four and five niche sections.
Sichello is in the field of hydroponics and teaches (Fig. 12 and 15, Col. 10 lines 43-54) of flexible design configurations in which the tray (10) may be in various sizes and may abut one or more long tray pieces, such as tray 10, 10a, and 11b, to make a tray with divisible sections (Fig. 15).  
It should be noted that the division of sections as claimed does not show criticality as disclosed in the specifications or the drawings. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention 

Regarding claim 13, Sichello teaches of the invention in claim 6, and further comprising (Fig. 1) a mounting aperture (female alignment member 30) defined in the back portion of the tray (Col. 9 lines 60-67, mounting aperture 30 is integrally formed as part of the back portion 12).

	Regarding claim 14, Sichello teaches of a method of creating a green wall plant display (Abstract, plant propagation and display tray capable of holding at least one plant pot and the back wall is abuttable against a wall surface) comprising: 
providing a plurality of trays (Fig. 13, plurality of trays 10) that define niches (Fig. 1, troughs 18), each tray including:
	at least two adjacent sections (Fig. 12, sections 10, 10a, and 11b are adjacent to each other) each having a base portion and a back portion (each section having a base portion and a back portion), the base portion of each section having at least one niche (Fig. 12, each section 10, 10a, and 11a have at least one niche), 
a plane defined by an upper portion of each niche of the base portion being disposed at an acute angle with respect to the plane formed by the back portion 
sizing each tray in accordance with a predetermined aesthetic pattern (any tray size can be used with an aesthetic pattern), the predetermined aesthetic pattern being a predetermined arrangement of each tray and a plurality of potted plants (any pattern can be made with the trays to have an aesthetic pattern of a predetermined arrangement of each tray and plurality of potted plants);
joining the plurality of trays (Col. 10 lines 47-54, the trays can in operation and use may join with other tray pieces);
securing the joined plurality of trays to a support structure (Fig. 16, wall surfaces 61);
providing the plurality of potted plants (Fig. 21, plurality of plant pots 42); and
associating a specific potted plant with each niche thereby creating the aesthetic pattern (Col. 11 lines 42-60, any plant could be placed in the pots 42 to create an aesthetic pattern).
	Sichello does not appear to teach of the at least two adjacent sections joined together by a connection to provide a location for separating the back portions of the at least two adjacent sections from each other to reduce a number of niches in each tray; 
the connection being divisible such that the at least two sections joined are separable into discrete sections. 
Dose is in the field of trays and teaches (Fig. 1a-1a2) of the at least two adjacent sections (Fig. 1a1, adjacent sections) joined together by a connection (connection by the edges of each piece) disposed between and joining adjacent back portions of the 
the connection being divisible such that the at least two sections joined are separable into discrete sections (sections can be divisible into discrete sections such as Fig. 1a). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Dose to have a connection disposed between and joining adjacent back portions of the at least two sections that can separate adjacent sections from each other to reduce a number of niches in each tray in order to customize the length of the tray and fit in different mounting structures.

Regarding claim 15, Sichello teaches of the method in claim 14, and further comprising (Fig. 22): providing a fluid supply (water supply line 54) for introducing fluid into at least one of the plurality of trays (Col. 11 lines 42-60, fluid supply 54 add water to the trays); providing a drain (drain 48) for evacuating fluid from at least one of the plurality of trays (Col. 11 lines 2-4, drain 48 will be the conduit for water supply to the tray level below from moving the excess fluid through the aperture 48); and providing a fluid control system (Fig. 24, Col. 12 lines 38-46, differential water control for the system), for controlling introduction of fluid into one of the plurality of trays (Col. 12 lines 38-46, differential water control to control water supply and volume to the trays).

Regarding claim 16, Sichello teaches of the method in claim 15, and wherein the trays provide a fluid flow path from a first point to a second point (Fig. 22, Col. 10 lines 67-Col. 11 line 4, trays provide a fluid flow path from a first point in the first tray to a second point in another tray).

Regarding claim 17, Sichello teaches of the method in claim 16, and wherein the first point is in a first tray mounted above a second tray (Fig. 22, first point in first tray is above a second tray).

Claims 4, and 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Sichello (US 9,468,156) as modified by Dose (DE 3420037), as applied to claim 3 and 17 above, further in view of Janssen et al. (US 2016/0212953), hereinafter Janssen.
Regarding claims 4 and 18, Sichello teaches of the invention in claims 3 and 17, and further comprising a fluid sensor (Col. 12 lines 22-32, at least one sensor is integrated into tray 10 to detect at least one parameter in the plant growth environment such as moisture within the plant pots and/or nutrient sensors selected for monitoring the media or growing environment).
Sichello does not appear to teach that the fluid sensor is proximate the drain and in communication with the fluid control system.
Janssen is in the field of hydroponics and teaches (Fig. 11) of a fluid sensor (water sensor 10) is proximate the drain (¶0097, fluid sensor 10 is in the bottom 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Janssen to have a sensor proximate to the drain and in communication with the fluid control system in order to monitor and control the flow of fluid in the system. 

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sichello (US 9,468,156), Dose (DE 3420037), and Janssen (US 2016/0212953) as applied to claim 4 and 18 above, and further in view of Ohran (US 8,215,053).
Regarding claims 5 and 19, Sichello as modified teaches of the invention in claims 4 and 18, but does not appear to teach wherein the fluid control system discontinues fluid introduction when the fluid sensor detects fluid flow.
Ohran is in the field of agriculture and teaches (Fig. 5) of wherein the fluid control system (valve 28) discontinues fluid introduction when the fluid sensor (sensor 26) detects fluid flow (Col. 4 lines 31-38, when the sensors detect a predetermined maximum water level, or fluid flow, the fluid introduction is discontinued).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Ohran to have the fluid control system discontinue fluid introduction when the fluid sensor detects fluid flow in order to prevent overwatering of the plants. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sichello (US 9,468,156) as modified by Dose (DE 3420037), as applied to claim 8 above, and further in view of Moroney (US 3,231,300).
Regarding claim 9, Sichello teaches of the invention in claim 8, and further comprising (Fig. 22) a fluid guide (drain 48) matable with the aperture (Col. 11 lines 2-4, drain 48 will be the conduit for water supply to the tray level below from moving the excess fluid through the aperture 48). 
Sichello does not appear to teach of the fluid guide including flexible, resilient teeth having tapered distal ends and a lip defined by a proximal end of the teeth, the proximal end of the resilient teeth extendable beyond a boundary that defines the aperture to secure the fluid guide to the tray.
Moroney is in the field of conduit connections and teaches of (Fig. 2) the fluid guide (rod 26) including flexible, resilient teeth (Fig. 3, Col. 2 lines 7-14, retention means 13 is resiliently flexible to be able to be resiliently compressed) having tapered distal ends (Fig. 3, tapered shoulder 15) and a lip defined by a proximal end of the teeth (lip at the proximal end of the tapered shoulder 15), the proximal end of the resilient teeth extendable beyond a boundary (Fig. 2, teeth 13 extends beyond a boundary of aperture 18) that defines the aperture (aperture 18) to secure the fluid guide (rod 26) to the tray (lever member 19) (Fig. 2, Col. 2 lines 49-53, fluid guide 26 is secured by the teeth 15 and connecting device 11). The connection device is simple and economical which is free from noise and does not require any lubrication and is adapted for used in areas of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Moroney to have a teeth connection for the fluid guide in order to easily secure the fluid guide to the system without using special tools as taught in Moroney. 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sichello (US 9,468,156) as modified by Dose (DE 3420037), as applied to claim 6 above, and further in view of Leeworthy (US 10,555,464).
Regarding claim 10, Sichello teaches of the invention in claim 6, but does not appear to teach of a notch defined in a side portion of the tray below the front lip of the base portion so that fluid can escape from the tray when a second predetermined volume of fluid is exceeded.
Leeworthy is in the field of plant husbandry and teaches (Fig. 10) of a notch (notches on the top edges of container 2) defined in a side portion of the tray (notch at the side portion of the container 2) below the front lip of the base portion (notch is below the front lip of the base portion of tray 2) so that fluid can escape from the tray when a second predetermined volume of fluid is exceeded (fluid can escape through the notches when a second predetermined volume of fluid is exceeded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Sichello to incorporate the teachings of Leeworthy to have a notch on the side portion of the tray below the front lip 

Response to Arguments
Applicant’s arguments filed on August 5, 2021, with respect to rejection of claims 1-19 under §103 over Sichello in view of Stratford have been considered but are not persuasive.
Applicant’s arguments (Remarks, pp. 8-10) that Stratford fails to teach the connection between adjacent sections are moot because the new ground of rejection no longer relies on Stratford for any teaching or matter specifically challenged in the argument in light of the amendments to the claims.
Applicant argues (Remarks, pp. 10-11) that Sichello does not disclose or suggest of an acute angle formed by a plane formed by the back portion and a plane formed by the bottom portion of each niche of the base portion; and an acute angle formed by a plane formed by the back portion and a plane formed by the upper portion of each niche of the base portion. Specifically, Applicant argues that Sichello’s drawing figures alone cannot be relied upon for allegedly disclosing these features because Sichello states that "[t]he accompanying figures, where like references numerals refer to identical or functionally similar elements throughout the separate views ... are not true to scale. . . ." See Sichello, Col. 6, 11. 20- 27. The examiner respectfully disagrees. 
The figures does teach of the acute angles as seen in Annotated Fig. 1 above. Regardless of scale, one of ordinary skill in the arts would be able to see that the figures teaches of a structure that shows that an acute angle is formed between a plane 
Applicant’s arguments (Remarks, pp. 10-11) that Stratford fails to teach the vertical wall display are moot because the new ground of rejection no longer relies on Stratford for any teaching or matter specifically challenged in the argument in light of the amendments to the claims.
Therefore the rejection of claim 1 is maintained. Likewise, the rejection of independent claims 6 and 14, as well as dependent claims 2-3, 7-8, 11-13, and 15-19, are maintained for similar reasons. Furthermore, the rejection of claims 4 and 18 in further view of Janssen is maintained; the rejection of claims 5 and 19 in further view of Ohran is maintained; the rejection of claim 9 in further view of Moroney is maintained; and the rejection of claim 10 in further view of Leeworthy is maintained.

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647